DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., “The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.” Exemplification of a species could be illustrative of members of the class. For processes, the type of reaction, reagents and process conditions should be stated, generally illustrated by a single example unless variations are necessary.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it fails to define the variables of formula (A) imperative to Applicant’s invention, i.e. XBI is iodine or bromine. The abstract is also objected to because it includes a phrase that can be implied, i.e. “is provided”.  Correction is required.  See MPEP § 608.01(b).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,415,887. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and patented claims are directed to resist compositions comprising ammonium salt quenchers. Formula (A-1) of ‘887 when defined as: m is 1, R1 is a C1-30 1-valent hydrocarbon group which contains a halogen, R2 and R3 are independently a C1-C6 alkyl group which may bond together to form a ring, R is a C2-C10 alicyclic group, R4 is hydrogen, a C1-C4 straight or branched alkyl group, or C2-C12 straight or branched alkoxycarbonyl group and the anion is selected from a carboxylate, sulfonamide or halide, see Quencher 29 in [col 301 line 60], which encompasses the instantly claimed formula (A). Claims 3-12 of ‘887 are identical to instant claims 2-12 respectively.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (U.S. 2019/0369491) as evidenced by Hatakeyama et al. (U.S. 2018/0039173) and Hatakeyama et al. (U.S. 2018/0364574).
Hatakeyama ‘491 teaches a resist composition comprising a base polymer and an onium salt having the following formula (A) [0028]:

    PNG
    media_image1.png
    462
    414
    media_image1.png
    Greyscale
[0028] which is equivalent to Ak- of formula (A) of instant claim 1 which is a sulfonamide anion; and M+ in the above formula (A) can be an ammonium cation having the following formula (Ac) [0029]:

    PNG
    media_image2.png
    93
    264
    media_image2.png
    Greyscale
[0029] wherein Ra6 to Ra9 are each independently hydrogen or a C1-C24 monovalent hydrocarbon group which may contain halogen and/or ester bond [0029] wherein a specific example of a monovalent hydrocarbon group containing an ester bond includes the following:

    PNG
    media_image3.png
    140
    159
    media_image3.png
    Greyscale
[page 41] which is structurally similar to formula (A) of instant claim 1 when k is 1, n is 1, R3 is a C1 hydrocarbyl group, m1 is 1, R1 is a C2 2-valent hydrocarbon group, R2 is a single bond, m2 is 1, X1 is a single bond, and Rah is a C1 2-valent hydrocarbon group, except j is 0 instead of 1 or 2 as instantly claimed (i.e. XBI is not iodine or bromine). However, Hatakeyama ‘491 also teaches a specific example of a monovalent hydrocarbon group containing a halogen, specifically bromine, includes the following:

    PNG
    media_image4.png
    197
    197
    media_image4.png
    Greyscale
[page 51] which is structurally similar to formula (A) of instant claim 1 when k is 1, n is 1, R3 is a C1 hydrocarbyl group, m1 is 1, R1 is a C2 2-valent hydrocarbon group, R2 is a single bond, m2 is 1, X1 is a single bond, j is 1, and XBI is bromine, except Rah is an aromatic hydrocarbon group instead of the instantly claimed aliphatic hydrocarbon group. It is known to one of ordinary skill in the art that iodine and bromine have the advantage of controlled acid diffusion due to the large atomic weight of both iodine and bromine. Since iodine and bromine are highly absorptive to EUV of wavelength 13.5 nm, they generate secondary electrons during exposure, contributing to a higher sensitivity. Thus, a resist material having a high sensitivity, low LWR and improved CDU may be designed as evidenced by Hatakeyama ‘173 and ‘574 [0019] and [0021] respectively. Furthermore, Hatakeyama ‘491 teaches for an acid-catalyzed chemically amplified resist, it is desired to develop a quencher or acid generator capable of providing a high sensitivity and reducing LWR or CDU as well as a resist material which contributes to shot noise reduction. An object of the invention is to provide a resist composition which exhibits a high sensitivity and a reduced LWR or improved CDU, independent of whether it is of positive tone or negative tone; and a pattern forming process using the same [0025-0026]. Therefore, it would have been obvious to one of ordinary skill in the resist art before the effective filing date of the claimed invention to modify the specific teachings of Hatakeyama ‘491 and arrive at the instantly claimed ammonium salt having an aliphatic hydrocarbon group containing an ester group and bromine (or iodine) with a reasonable expectation of success through routine experimentation of substituting equally suitable groups in order to achieve high sensitivity, low LWR and improved CDU. 
With regard to claims 2-12, Hatakeyama ‘491 teaches the resist composition may further comprise an acid generator capable of generating a sulfonic acid, imide acid or methide acid and/or an organic solvent. In one preferred embodiment, the base polymer comprises recurring units having the formula (a1) or recurring units having the formula (a2) [0032-0033]:

    PNG
    media_image5.png
    344
    300
    media_image5.png
    Greyscale
[0033] which are equivalent to formula (a1) and (a2) respectively of instant claim 4. Hatakeyama ‘491 also teaches in one embodiment, the resist composition is a chemically amplified positive resist composition. The base polymer may be free of an acid labile group. Typically, the resist composition is a chemically amplified negative resist composition. In one preferred embodiment, the base polymer further comprises recurring units of at least one type selected from recurring units having the formulae (f1) to (f3):

    PNG
    media_image6.png
    359
    252
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    295
    301
    media_image7.png
    Greyscale
[0037] which are equivalent to formulae (f1) to (f3) respectively of instant claim 9. Hatakeyama ‘491 further teaches the resist composition may further comprise a surfactant. In another aspect the invention provides a process for forming a pattern comprising the steps of applying the resist composition defined herein onto a substrate, baking to form a resist film, exposing the resist film to high-energy radiation, and developing the exposed resist film in a developer. Most often, the high-energy radiation is ArF excimer laser radiation of wavelength 193 nm, KrF excimer laser radiation of wavelength 248 nm, EB or EUV of wavelength 3 to 15 nm [0038-0040].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 11,435,665 (U.S. 2019/0369491 used above) qualifies as obviousness double patenting and U.S. 2018/0143532 as evidenced by ‘173 and ‘574 is obvious over the instant claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anna Malloy/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722